                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,                   :      Case No. 1:16-cr-98
                                             :
 vs.                                         :      Judge Timothy S. Black
                                             :
 ISMAIL SALAAM,                              :
                                             :
        Defendant.                           :

                              ORDER DENYING
                         DEFENDANT’S RULE 29 MOTION

       This criminal case is before the Court on Defendant’s oral motion for judgment of

acquittal pursuant to Fed. R. Crim. P. 29 and the parties’ oral arguments, as made on the

record on November 9, 2018. (Min. Entry, Nov. 9, 2018).

                                  I. BACKGROUND

       On October 11, 2016, a federal grand jury returned a two-count indictment,

charging Defendant Ismail Salaam with: sex trafficking of children, in violation of 18

U.S.C. § 1591(a)(1) and (b)(2) (Count 1); and production of child pornography, in

violation of 18 U.S.C. § 2251(a) and (e) (Count 2). (Doc. 16). On January 24, 2017, the

Government obtained a superseding indictment, adding one additional count of

production of child pornography, in violation of 18 U.S.C. § 2251(a) and (e) (Count 3).

(Doc. 32).

       The case proceeded to a jury trial beginning on November 5, 2018. The

Government rested on November 9, 2018, at which time Defendant orally moved for a

judgment of acquittal, pursuant to Fed. R. Crim. P. 29. (Min. Entry, Nov. 9, 2018). The
Court heard oral arguments at that time and, pursuant to Fed. R. Crim. P. 29(b), the Court

reserved decision on Defendant’s motion. (Min. Entry, Nov. 9, 2018). Defendant

renewed his motion later that afternoon, at the close of all evidence. (Id.)

       Jurors commenced deliberations on November 13, 2018. (Min. Entry, Nov. 13,

2018). And on November 14, 2021, the jury found Defendant guilty on all three counts.

(Min. Entry, Nov. 14, 2018); (Doc. 101). At the conclusion of trial, the Court orally

denied Defendant’s Rule 29 motion, and the Court hereby memorializes its ruling by way

of this written Order. (Min. Entry, Nov. 14, 2018).

                             II. STANDARD OF REVIEW

       Fed. R. Crim. P. 29(a) states, in pertinent part:

              After the government closes its evidence or after the close of
              all the evidence, the court on the defendant’s motion must enter
              a judgment of acquittal of any offense for which the evidence
              is insufficient to sustain a conviction.

       The test for determining sufficiency of the evidence is “whether, ‘viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

[find] the essential elements of the crime beyond a reasonable doubt.’” United States v.

Fisher, 648 F.3d 442, 450 (6th Cir. 2011) (quoting Jackson v. Virginia, 443 U.S. 307,

319 (1979)) (emphasis in original).

       “In addressing a Rule 29 motion, the Court may not make credibility

determinations, and may not weigh the evidence.” United States v. Gen. Elec. Co., 869

F. Supp. 1285, 1290 (S.D. Ohio 1994) (citing United States v. Davis, 981 F.2d 906, 908




                                              2
(6th Cir.1992)). Further, “the Court must resolve any conflicts in the testimony in favor

of the prosecution.” Id. (citing United States v. Tilton, 714 F.2d 642, 645 (6th Cir.1983)).

       Finally, if the Court reserves decision on a Rule 29 motion made prior to the jury

returning its verdict, the Court “must decide the motion on the basis of the evidence at the

time the ruling was reserved.” Fed. R. Crim. P. 29(b).

                                     III. ANALYSIS

       Defendant moved for a judgment of acquittal on all three counts of the

Superseding Indictment, arguing that the Government’s evidence at trial was insufficient

to prove the elements as to any offense. The Court will address Defendant’s arguments

as to each offense in turn.

       A. Count 1 – Sex Trafficking of a Minor

       Count 1 of the Superseding Indictment charged Defendant with sex trafficking of a

minor, in violation of 18 U.S.C. § 1591(a)(1) and (b)(2). (Doc. 32). To convict

Defendant on Count 1, the Government was required to prove: (1) that on or about

September 15, 2016, Defendant knowingly recruited, enticed, harbored, transported,

provided, obtained, maintained, patronized, or solicited a minor (“J.B.”); (2) that

Defendant knew or recklessly disregarded the fact that J.B. was under the age of 18 years

old and would be caused to engage in a commercial sex act; and (3) that the offense was

in or affected interstate commerce. 18 U.S.C. § 1591(a); Sixth Cir. Pattern Inst. 16.12.

       During oral arguments, Defendant argued that the Government presented evidence

of certain text messages during its case in chief, but had failed to prove that Defendant

was the individual who sent said messages. Defendant further argued that the


                                             3
Government failed to prove that Defendant knew (or recklessly disregarded the fact that)

there was a risk J.B. would be caused to engage in a commercial sex act. Finally,

Defendant argued that there is no “interstate nexus” because all of the acts took place in

Ohio. The Court disagrees with each of Defendant’s arguments.

       The Government presented evidence at trial showing that J.B. was a 16-year old

runaway, that she was staying with Defendant for the weeks leading up to the arrest, and

that Defendant and J.B. stayed together at the La Quinta in Springdale, Ohio on

September 13, 14, and 15, 2016. The Government also presented evidence, including

Defendant’s own admissions, that Defendant was aware J.B. was only 16 years old.

Further, J.B. testified that, while staying with Defendant at the La Quinta, Defendant was

insistent on having J.B. engage in prostitution, and that Defendant accordingly worked to

advertise and coordinate those efforts.

       Moreover, sexually explicit pictures and videos of J.B., all taken while J.B. was

staying with Defendant, were found on J.B.’s iPhone and a black Huawei smart phone.

J.B. testified that the Huawei, along with a Samsung flip phone, belonged to Defendant.

Indeed, the number associated with the flip phone was saved in J.B.’s iPhone contacts

under the name “Ish Bae,” which J.B. testified was her nickname for Defendant Ismail

Salaam. Moreover, Defendant was in possession of the Samsung flip phone when he was

arrested, and in fact sent text messages from it while sitting in the police station. The

Huawei was recovered from the room at the La Quinta, in which J.B. and Defendant had

stayed.




                                              4
          Additionally, many of the images and videos were visibly taken in the room at the

La Quinta. J.B. testified that Defendant took the pictures and videos. Moreover, a voice

in the background of the videos directs J.B. to pose and act in a sexually explicit manner,

and that voice matched Defendant’s when compared to his recorded interview with law

enforcement. Further, J.B., her mother, and Special Agent Jon Jones, all testified that

they recognized the voice as belonging to Defendant.

          The Government also presented evidence that the sexually explicit images of J.B.

were uploaded to Backpage.com, in order to advertise and engage J.B. in commercial sex

services, as clearly evidenced by the accompanying advertisement text.1 The

advertisement instructed interested ‘clients’ to call the telephone number associated with

the Samsung flip phone. And the Samsung also contains text messages sent to various

individuals, seeking assistance with how to pay for the Backpage advertisement using

Bitcoin. Ultimately, the advertisement was never paid for and therefore did not go live.

          Regardless, the Government presented evidence that the Samsung flip phone

contained a text message exchange with J.B.’s iPhone, instructing J.B. to have sex with

someone in exchange for money and marijuana. J.B. testified that the text message

exchange was between her and Defendant.




1
    The text of the advertisement stated:

                 Hey guys I’m Babyface, I’m bored would u come play wit me???
                 I’m young, Horny, tight, wet, freaky, I love wat I do, and taste like
                 water, cum rejuvenate with me lol make it a night remembered
                 forever!! Only in town for one night… Hurry call 5133910609.

                                                  5
       The final text messages on the Samsung flip phone were sent by Defendant, while

he was at the Springdale Police Department. Defendant sent those text messages to a

woman (the Government’s witness, “D.M.”) who was, at the time, a prostitute advertising

on Backpage.com. In those texts, Defendant informed D.M. that he had a room at the La

Quinta, but that the room was no longer of any use to him because he had procured the

room for his “girl” who had just been arrested. The only girl arrested with Defendant that

night was J.B.

       With regard to interstate nexus, the Government presented evidence that the

Huawei phone, the iPhone, and the Samsung flip phone, all of which were used to

facilitate the trafficking offense, were made or assembled outside of Ohio. The

Government also presented evidence that Defendant used the room at the La Quinta in

furtherance of the offense, and that because the corporate headquarters of La Quinta were

located in Texas, the profits earned from Defendant’s use of the room flowed out of state.

Finally, at the time of the offense, the servers for Backpage.com—i.e., the website used

to upload the advertisement—were also located outside of Ohio.

       Accordingly, the Court finds that there is ample evidence from which a rational

trier of fact could find that the Government met its burden as to each essential element of

the offense. Accordingly, judgment of acquittal is denied as to Count 1.

       B. Counts 2 and 3 – Production of Child Pornography

       Counts 2 and 3 of the Superseding Indictment charged Defendant with production

of child pornography, in violation of 18 U.S.C. § 2251(a) and (e). (Doc. 32). Count 2




                                             6
related to an image found on the iPhone,2 and Count 3 related to videos found on the

Huawei phone.3 To convict Defendant on Counts 2 and 3, the Government was required

to prove that: (1) on or about September 14, 2016 (Count 2) and on or about August 28,

2016 (Count 3), Defendant employed, used, persuaded, induced, enticed, or coerced, a

minor (J.B.) to engage in sexually explicit conduct for the purpose of producing a visual

depiction of that conduct; and (2) the visual depiction was produced using materials that

were mailed, shipped, or transported in or affecting interstate or foreign commerce by

any means, including computer. 18 U.S.C. § 2251(a); Sixth Cir. Pattern Inst. 16.01.

         Defendant argued that the Government failed to prove the visual depictions meet

the definition of “sexually explicit conduct.”4 Specifically, as to Count 2, Defendant


2
  The image for Count 2 was admitted as Government’s Exhibits 4.2 (unredacted) and 11.7
(redated), and Government’s Exhibit 11.6 was a video showing the image as part of a series of
photos, all of which were taken on the iPhone on the same day as the image in Ex. 4.2.
Additionally, for purposes of clarification, the Court notes that, during oral arguments, while the
Government occasionally referred to the image in Exhibit 4.2 as a “video,” the image actually
appeared to be a “Live Photo.” Live Photos are an optional feature of pictures taken with an
iPhone, which allows the user to capture not only the still image, but a 3-second audio and video
recording of the moment (i.e., 1.5 seconds before, and 1.5 seconds after the photo is taken).
Take and Edit Live Photos, Apple, available at: https://support.apple.com/en-us/HT207310.
3
    The videos charged in Count 3 were admitted as the Government’s Exhibits 7.2 to 7.4.
4
  As the jury was instructed, the term “sexually explicit conduct” means actual or simulated
masturbation or lascivious exhibition of the genitals or pubic area of a person. (Doc. 97 at 20);
18 U.S.C. § 2256(2)(A). In deciding whether an exhibition is lascivious, the jury was instructed
to consider the overall content of the visual depiction and the jury was further provided the
following list of six non-exhaustive factors to consider: (a) whether the focal point of the visual
depiction is on the child’s genitalia or pubic area; (b) whether the setting of the visual depiction
is sexually suggestive, i.e., in a place or pose generally associated with sexual activity; (c)
whether the child is depicted in an unnatural pose, or in inappropriate attire, considering the age
of the child; (d) whether the child is fully or partially clothed, or nude; (e) whether the visual
depiction suggests sexual coyness or a willingness to engage in sexual activity; and (f) whether
the visual depiction is intended or designed to elicit a sexual response in the viewer. (Doc. 97 at
20-21); Sixth Cir. Pattern Inst. 16.01.

                                                 7
argued that the images neither depict masturbation, nor were they a lascivious exhibition

of the genitals or pubic area. As to Count 3, Defendant argued that whether the videos

are “sexually explicit” must be determined solely based on the visual depictions, without

consideration for the audio (i.e., it must be sexually explicit even if the videos were

muted). And Defendant argued that, absent the audio, the videos merely depict J.B.

showering. Additionally, Defendant argued that the Government presented contradictory

evidence as to whether the videos charged in Count 3 were recorded using the Huawei

phone or the iPhone, thereby failing to meet the interstate nexus element. The Court

disagrees with each of Defendant’s arguments.

       As to Count 2, the image depicted J.B. from behind, fully nude, bent over, holding

her ankles, and exposing her genitalia. Gov’t Ex. 4.2. Thus, contrary to Defendant’s

assertions, the image in Government’s Exhibit 4.2 clearly showed J.B. in an otherwise

unnatural and sexually suggestive pose, containing a graphic depiction of J.B.’s genitalia,

and the image was intended or designed to elicit a sexual response in the viewer.5 The

Court finds that any rational trier of fact could have found, beyond a reasonable doubt,

that the image in Exhibit 4.2 met the definition of “sexually explicit conduct” by not just

one, but all six of the non-exhaustive factors provided in the jury instructions.


5
  As the Government explained during oral arguments, the graphic detail of the image is not as
clearly visible in Exhibits 11.6 and 11.7, because those exhibits were merely reproductions of the
original image (Exhibit 4.2). Specifically, Exhibit 11.6 is a video of the agent scrolling through
the photos on the iPhone and, in doing so, displaying the image, along with other images taken
that same day; and Exhibit 11.7 is a redacted picture taken of the image, while the image was
being displayed on the iPhone. Thus, while Exhibits 4.2, 11.6, and 11.7 all depict the same
image, Exhibits 11.6 and 11.7 are merely reproductions of Exhibit 4.2 and therefore do not
possess the same level of clarity as the original. Accordingly, the Government relied upon the
original image in Exhibit 4.2 for purposes of proving the image’s sexually explicit content.

                                                8
       As to Count 3, the videos in the Government’s Exhibits 7.2 to 7.4 depict J.B. in

the shower, fully nude, displaying her pubic area and genitalia, touching her body, and

simulating masturbation. Additionally, the voice of the individual who was recording the

video can be heard in the background, encouraging J.B. to engage in sexually explicit

conduct. And, during their testimony, both J.B. and the agent identified the voice as

belonging to Defendant. J.B. further testified that Defendant was in fact the person who

recorded the videos.

       As to Defendant’s arguments, the Court is unpersuaded by the notion that the

audio must be disregarded for purposes of determining whether the conduct depicted was

“sexually explicit” by definition. In any event, the Government was required to prove

that Defendant employed, used, persuaded, induced, enticed, or coerced, a minor (J.B.) to

engage in sexually explicit conduct for the purpose of producing a visual depiction. 18

U.S.C. § 2251(a). Thus, the dialogue captured in the recording served to further evidence

that Defendant persuaded, induced, enticed, and coerced J.B. to engage in the depicted

conduct. Accordingly, it was proper for the jurors to hear the audio with the recording.

       Moreover, as to whether the conduct was sexually explicit, the Court finds that,

even absent the audio, there is sufficient evidence from which any rational juror could

find, beyond a reasonable doubt, that the videos depict “sexually explicit conduct.” First,

the videos depicted J.B. simulating masturbation. And because either actual or simulated

masturbation meet the definition of “sexually explicit conduct,” J.B.’s testimony that she

was not actually masturbating is irrelevant. See 18 U.S.C. § 2256(2)(A)(iii).




                                             9
       Additionally, any rational trier of fact could have concluded, beyond a reasonable

doubt, that the videos met the definition of “sexually explicit conduct” in that they

contained the “lascivious exhibition of the genitals or pubic area of a person,” as

determined by the videos as a whole and when considered in light of the six, non-

exhaustive factors identified for the jurors. That is, the videos show J.B. naked, touching

her body, engaging in a sexually suggestive manner, with a focus on her genitalia and

pubic area, in a manner intended or designed to elicit a sexual response in the viewer.

       Finally, as to the interstate nexus element for Count 3, the testimony and evidence

show that the Huawei phone was manufactured outside of Ohio. See Gov. Ex. 12.31.

And J.B. testified that Defendant recorded the videos using the Huawei phone.

Additionally, the Government presented evidence showing that the videos were

specifically found on the Huawei, that the videos’ metadata could be accessed from the

Huawei, and that the Huawei showed the videos to be dated August 28, 2016. Thus,

while the agent testified that the metadata could not conclusively establish that the videos

were recorded on the Huawei, there was ample testimony and evidence from which a

rational juror could conclude, beyond a reasonable doubt, that the Huawei was in fact

used to produce the videos, and that the Huawei was manufactured outside of Ohio.6


6
  Even assuming that the Huawei was not used to record the videos, such a conclusion would
only indicate that the videos did not originate from the Huawei, but were instead copied and
saved onto the Huawei. In that regard, the Sixth Circuit has held that copying images or videos
onto another device meets the definition of “production” for purposes of 18 U.S.C. § 2251(a).
United States v. Lively, 852 F.3d 549, 559 (6th Cir. 2017) (“We begin by addressing an issue of
first impression for our circuit: under § 2251(a), does an individual ‘produce’ child pornography
when he copies ‘visual depictions’ of child pornography onto a hard drive that has a nexus to
interstate or foreign commerce? We join the majority of circuits to consider this question, and
answer it ‘yes.’”).

                                               10
       In sum, the Court finds that there was sufficient evidence from which a rational

trier of fact could find the Government met its burden as to each essential element of the

offenses charged in Counts 2 and 3 of the Superseding Indictment. Accordingly,

judgment of acquittal is denied as to Counts 2 and 3.

                                  IV. CONCLUSION

       Based upon the foregoing, Defendant’s Rule 29 motion is DENIED.

       IT IS SO ORDERED.

Date: 6/2/2021
                                                            Timothy S. Black
                                                            United States District Judge




                                            11
